 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                    No. CV-13-02059-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Party, et al.,
13                  Defendants.
14
15          On February 13, 2018, the Ninth Circuit Court of Appeals reversed this Court’s
16   summary judgment issued in favor of Defendants Mendez and Alvarez and the dismissal

17   of the Privacy Act claim. On remand, this Court denied Defendants qualified immunity,
18   and the Eighth Amendment case against Mendez and Alvarez was ready for trial.

19   Following remand, Defendant, the Federal Bureau of Prisons (BOP), was served and

20   answered. Discovery related to the Privacy Act claim commenced on May 3, 2019 to end
21   on August 12, 2019. (Order (Doc. 105)). On August 21, 2019, Plaintiff filed a Motion to
22   Compel. Although discovery had closed, Defendant BOP agreed to make further

23   disclosures, pursuant to a Protective Order. On November 19, 2019, the Plaintiff viewed

24   this discovery. Now, he complains that the disclosures were “incomplete or completely

25   useless and fully redacted records (like an inmate roster with all identities blacked out).”

26   (Renewed Motion to Compel (Doc. 127)). Undermining this assertion, he intends to use it
27   at trial, as follows: “(1) All memorandums authored by J. Garner, Jordan Peters, and T.
28   Kilmer, (2) The intelligence search document, (3) All of the photographs, (4) Incident
 1   Report 2485597, (5) document entitled Inmate Discipline Update dated 8-23-13, (6) Memo
 2   for S. Snider dated 8-23-13, (7) Health Services Clinical Encounter, (8) Form 583.”
 3   (Response, Ex. 131-1: 11-20-2019 Pinson Memo to Bastron.)
 4            Plaintiff renews his Motion to Compel or alternatively seeks new discovery as
 5   follows: 1) An unredacted 8-28-13 inmate roster because he seeks to use these inmates as
 6   witnesses, 2) the full DHO packet for the Incident Report 2485597, and 3) the FBI referral
 7   referenced in the Inmate Discipline Update dated 8-23-13. Id. Again, although discovery
 8   has closed, the Defendant agrees to disclose the Incident Report materials and the FBI
 9   referral. (Response (Doc. 131) at 2 n.1.) Therefore, the only discovery at issue is the
10   allegedly “completely redacted” inmate roster dated 8-28-2013, which according to the
11   Plaintiff contains the names of witnesses he wants to call at trial. The Defendant does not
12   address the redactions made to the inmate roster. The Defendant shall explain the
13   redactions, and the Plaintiff may file a Reply. THERE SHALL BE NO FURTHER
14   DISCOVERY IN THIS CASE. The case is ready for trial.
15            A Joint Pretrial Order was filed on December 30, 2019. Normally, the Court would
16   set the case for a Pretrial Conference whereat a trial date will be set. However, before this
17   can occur, the Court must secure trial counsel for the Plaintiff.
18            Accordingly,
19            IT IS ORDERED that the Renewed Motion to Compel (Doc. 127) is GRANTED
20   as follows: 1) Defendant shall disclose the DHO packet for the Incident Report and the FBI
21   referral referenced in the Inmate Discipline Update.
22            IT IS FURTHER ORDERED that within 7 days of the filing date of this Order,
23   the Defendant shall file its Response to present any objections to disclosing the redacted
24   names on the 8-28-23 Inmate Roster, and thereafter within 7 days, the Plaintiff shall file a
25   Reply.
26            IT IS FURTHER ORDERED THAT NO FURTHER DISCOVERY SHALL BE
27   CONDUCTED IN THIS CASE, except as referenced above.
28


                                                 -2-
 1          IT IS FURTHER ORDERED that the Motion for Counsel (Doc. 126) is
 2   GRANTED, and that subsequent to securing pro bono counsel to represent the Defendant
 3   at trial, the Court shall issue an Order appointing counsel and setting the case for a Pretrial
 4   Conference.
 5                 Dated this 11th day of March, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
